Title: To James Madison from John Armstrong, 24 November 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          Albany 24th Nov. 1813
        
        I hasten to forward to you Wilkinson’s dispatch received late last night. I have forwarded supplies of provision, amunition, & hospital stores &c. Instructions adapted to his new situation are also given.
        Without the limits of my Dept. but closely connected with it, are several thing’s deserving immediate attention. Your fleet must be increased on Ontario. One ought to be created on Lake Champlain. Cables, anchors & guns for these, should be sent from N.Y. before the river closes. This will save much expence of carriage. Row gallies should be built on Lake St. Francis. Guns &c. will be wanted for these. To the West, the Indians should be invited to join us. They should be let loose on the B. frontier.

This alone will save us from another Indian War. Yours with the greatest respect
        
          J. Armstrong
        
      